The opinion of the Court was delivered by
Kennedy, J.
As we are of opinion that this action cannot be maintained, it will therefore be unnecessary to notice the various matters assigned for error, or to pass upon the points involved in them. The action was held to lie, in the court below, upon the ground that the District Court of the United States, from which the process of attachment was sued out, and by virtue whereof the brig or vessel of the plaintiff below was attached and detained for two or three days, had no jurisdiction over the cause of action; that the process was therefore void, and if sued out at the instance of the defendant, Thompson, for the purpose of having the brig attached, he thereby made himself responsible to Thomas Lyle, the plaintiff, as a trespasser for the taking of the brig under the process so sued out. Though the District Court of the United States be one of those tribunals which Congress, under the Constitution, has established, and, in reference to the Supreme Court, thereby directed to be established, is denominated an inferior court, yet I take it that neither the District Courts nor the Circuit Courts of the United States are of inferior jurisdiction, at least not so as to render their process and proceeding in causes, without their jurisdiction, absolutely void. See Stanley v. The Bank of America, (4 Dall. 11); M’Cormick v. Sullivan, (10 Wheat. 192); 1 Kent’s Com. 303. The District Court of the United States has not only cognizance of all lesser crimes and offences cognizable under the authority of the United States, committed within its district, or upon the high seas, which are punishable by fine not exceeding $500, or by imprisonment not exceeding six months; but likewise exclusive original cognizance of all civil causes of admiralty and maritime jurisdiction, of seizures under impost, navigation, or trade laws of the United States, where seizures are made upon the high seas, or within waters within its district, navigable from *169the sea with vessels of ten or more tons burthen; also of all other seizures made under the laws of the United States; and likewise of all suits for penalties and forfeitures incurred under those laws. It has also cognizance, concurrent with the circuit courts and state courts, of causes where hm alien sues for a tort committed in violation of the law of nations, or of a treaty of the United States; and of all suits at common law, in which the United States are plaintiffs, and the matter in dispute amounts to $100, &c. 1 Kent's Com. 303-4. It is also clearly a court of record, for all its acts and judicial proceedings are truly registered as a perpetual memorial and testimony thereof. The registry made of its proceedings, in every case, is called the record of the court, and will not admit of dispute or contradiction; and can only be proved by the production and inspection of it, or a certified copy thereof under the seal of the court. It may imprison, which belongs only to a court of record, as it is said, 3 Bl. Com. 24-5. And it is certainly not the court of a private man, such as a court baron, &c. which may be regarded as an inferior court, and not a court of record. This latter court, and the like, may be considered courts of such inferior jurisdiction, that their process and proceedings, in causes not within their jurisdiction, may be held void, and objected to as such, in a collateral action, without their being quashed or reversed previously by any Superior Court upon writ of error, or certiorari from the same. Besides, it would not only be unreasonable, but likewise unjust, in this case, to make Thompson, the plaintiff in error, responsible for the illegality of the process, by virtue of which the vessel of the defendant in error was attached and taken out of his possession, because it was specially allowed and directed to be issued by the Judge of the court, who may be presumed to have been better acquainted with the extent of the jurisdiction of the court than the plaintiff in error; and who, therefore, ought to be considered the trespasser in the transaction, if any one can be. But it will not be pretended that a Judge of a court of record can be so considered for an error of judgment committed by him in his judicial action, or be made responsible to the party injured by the same. The judgment of the court below is therefore reversed.
Judgment reversed.